/C3W¥
                               ELECTRONIC RECORD




COA #      03-11-00345-CR                        OFFENSE:       21.04


           Wesley Schaefer v. The State of
STYLE:     Texas                                 COUNTY:        Hays

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   22nd District Court


DATE: 07/10/14                    Publish: NO    TCCASE#:       CR-10-0489




                        IN THE COURT OF CRIMINAL APPEALS


         Wesley Schaefer v. The State of
STYLE:   Texas                                       CCA#:
                                                                     I03WV
           PRO &FL                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:
                                                     JUDGE:
DATE:      J&,   //<>/x>rf                           SIGNED:                          PC:_
JUDGE:        ^ WtS^fo^                              PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD